I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON              FILED
                                                                          June 4, 1997

                                                                   Cecil Crowson, Jr.
TERRI G. BOWERS,                                 )   C/ A NO. 03A01-Appellate C ourt Clerk
                                                                     9701- CV- 00008
                                                 )
        Pl a i nt i f f - Appe l l a nt ,        )   KNOX LAW
                                                 )
v.                                               )   HON. BI LL SWANN,
                                                 )   J UDGE
FREDERI CK ALLAN BOWERS,                         )
                                                 )   AFFI RMED AS MODI FI ED
        De f e nda nt - Appe l l e e .           )   AND REM ANDED



L. CAESAR STAI R, I I I , BERNSTEI N, STAI R & M ADAM      c    S, a nd
ELI ZABETH K. B. M       EADOW SCHM D, J ONES & M
                                  S,         I            EADOW PLLC,
                                                               S,
Kn o x v i l l e , f or Pl a i nt i f f - Appe l l a nt .

ROBERT R. SI MPSON a nd J AM  ES H. VARNER, J R. , ESHBAUGH, SI MPSON
AND VARNER, Knoxvi l l e , f or De f e nda nt - Appe l l e e .




                                            O P I N I O N


                                                               Fr a nks . J .



                I n t hi s c us t ody di s put e , t he Tr i a l J udge gr a nt e d

c u s t o d y of t he pa r t i e s ’ c hi l d t o t he f a t he r , a nd t he mot he r

h a s a ppe a l e d.

                Te r r i Bowe r s a nd Fr e de r i c k Bowe r s we r e di vor c e d i n

Ke n t u c ky i n 1992.        The y a gr e e d t o j oi nt c us t ody of t he i r t he n

t h r e e ye a r ol d da ught e r , Che l s e a , wi t h pr i ma r y r e s i de nc e wi t h

t h e mo t he r .      The f a t he r , who ha d move d t o Okl a homa Ci t y, ha d

v i s i t a t i on one out of e ve r y f i ve we e ks , wi t h a ddi t i ona l t i me

o n h o l i da ys a nd dur i ng s umme r .

                M he r , t he n move d t o Knoxvi l l e , a nd s he ha s
                 ot

t e s t i f i e d t ha t t he c hi l d e xpe r i e nc e d be ha vi or a l c ha nge s , s u c h
a s b e c omi ng l i s t l e s s , c l i ngi ng t o he r mot he r , we t t i ng, a nd

p a r r o t i ng whome ve r s he wa s s pe a ki ng wi t h, f ol l owi ng t he

f a t h e r ’ s vi s i t a t i on pe r i ods .    The mot he r dome s t i c a t e d t he

Ke n t u c ky di vor c e de c r e e a nd f i l e d a pe t i t i on i n J uve ni l e Co u r t

t o h a ve c us t ody c ha nge d t o he r a nd vi s i t a t i on wi t h t he f a t h e r

s u s p e n de d.     The J uve ni l e Cour t a wa r de d t e mpor a r y c us t ody t o

t he mo t he r a nd l i mi t e d t he f a t he r ’ s vi s i t a t i on t o a n

u n s p e c i f i e d a mount of t i me i n Knoxvi l l e a s ?a gr e e d t o? by t h e

Te nn e s s e e De pa r t me nt o f Huma n Se r vi c e s , t he f a t he r , t he

mo t he r , a nd t he c hi l d’ s t he r a pi s t .        Thos e vi s i t s t ha t we r e

a l l o we d we r e t o be s upe r vi s e d by t he Te nne s s e e De pa r t me nt o f

Hu ma n Se r vi c e s .

                    Ul t i ma t e l y, t h e f a t he r a ppe a l e d t he J uve ni l e Cour t ’ s

a c t i on t o t he Ci r c ui t Cour t , whe r e t he Ci r c ui t Cour t gr a nt e d

s o l e c us t ody of t he c hi l d t o t he f a t he r . The ba s i s of t he

Tr i a l J udge ’ s de c i s i on wa s hi s f i ndi ng t ha t t he f a t he r ha d

b e e n a nd woul d c ont i nue t o e nc our a ge t he c hi l d t o ma i nt a i n a

l o v i n g r e l a t i ons hi p wi t h bot h s i de s of t he f a mi l y, whi l e t h e

mo t h e r s e e me d i nt e nt on e xc l udi ng f a t he r a nd hi s f a mi l y f r om

t he c h i l d’ s l i f e .      The Cour t a wa r de d s ubs t a nt i a l vi s i t a t i on t o

t h e mo t he r , i nc l udi ng t he f i r s t a nd t hi r d we e ke nd of e ve r y

mo n t h , e a c h s pr i ng br e a k, Tha nks gi vi ng a nd Chr i s t ma s , a nd

s i x t y c ons e c ut i ve da ys i n t he s umme r .

                    The mot he r i ns i s t s t he Cour t e r r e d i n gr a nt i ng

c u s t o d y t o t he f a t he r .      W r e i t i s de mons t r a t e d t ha t a n
                                          he

e x i s t i ng j oi nt c us t odi a l a r r a nge me nt i s not i n t he be s t

i nt e r e s t of t he c hi l d, i t i s a ppr opr i a t e f or t he Cour t t o

a l t e r t he c us t ody a r r a nge me nt e s t a bl i s he d i n t he or i gi na l

de c r e e .    Dal t on v . Dal t on, 858 S. W 2d 324, 326 ( Te nn. App.
                                               .

                                                   2
1993) .        The de c i s i on of t he Tr i a l J udge r e ga r di ng c us t ody i s

a c c o mp a ni e d by a pr e s umpt i on of c or r e c t ne s s unl e s s t he r e c o r d

p r e p o n de r a t e s ot he r wi s e .           Ni c hol s v . Ni c hol s , 792 S. W 2d 71 3
                                                                                        .

( Te n n . 1990) .

                   The f a t he r a nd hi s mot he r t e s t i f i e d t ha t t he mot h e r

wa s c o nt i nua l l y a t t e mpt i ng t o s hut t he m out of t he c hi l d’ s

l i f e.     The mot he r ’ s t e s t i mony s hows t ha t s he ma de l i t t l e

e f f o r t t o put t he c hi l d a t e a s e r e ga r di ng he r pa r e nt s ’

r e l a t i ons hi p.        The mot he r ne ve r i ni t i a t e d di s c us s i ons

r e g a r d i ng t he f a t he r a nd ne ve r s ugge s t e d t ha t t he c hi l d c a l l

h e r f a t he r .       Thi s s i l e n c e c onf us e d t he c hi l d, who wa s uns ur e

wh e t h e r t o s how a f f e c t i on a nd t o whom whe n bot h pa r e nt s we r e

i n t h e s a me r oom.               The s e ma t t e r s woul d be s i gni f i c a nt e ve n

wi t h o u t t he c a mpa i gn wa ge d by mot he r , t o c ha r a c t e r i z e t he

f a t h e r a s ?a bus i ve . ?1             I n c ont r a s t , t he e vi de nc e s uppor t s t h e

c o u r t ’ s f i ndi ng t ha t t h e f a t he r ha s e nc our a ge d t he c hi l d t o

s h o w a f f e c t i on t o he r mot he r a nd ha s a t t e mpt e d t o ma i nt a i n a

wo r k i n g r e l a t i ons hi p wi t h t he mot he r ’ s f a mi l y.


    1
          Th e t r i a l c o u r t c r e d i t e d t e s t i mo n y t h a t mo t h e r ’ s s i s t e r a n d a t t o r n e y ,
    Li n d a W l c h , h a d s t a t e d t h a t s h e wo u l d ?b r e a k h i m? i n j u v e n i l e c o u r t .
                 e
    Ap p e l l a n t a r g u e s t h a t t h e t r i a l c o u r t e r r e d i n r e f u s i n g t o a l l o w M . s
    W l c h t o t e s t i f y a n d r e f u t e t h i s s t a t e me n t .
      e                                                                        I t i s f i r s t not e d t ha t M .      s
    W l c h wa s g i v e n a c h a n c e t o t e s t i f y a n d d e c i d e d n o t t o , t h e n c a me b a c k
      e
    l a t e r and a s ke d t o t a ke t he s t a nd.              Ev e n i f t h e Tr i a l Co u r t s h o u l d h a v e
    l e t h e r t e s t i f y a t t h i s p o i n t , i t wo u l d b e h a r ml e s s e r r o r .        Th e a l l e g e d
    s t a t e me n t i s n o t d e t e r mi n a t i v e t o t h e f i n d i n g t h a t mo t h e r t r i e d t o
    e x c l u d e t h e f a t h e r a n d h i s f a mi l y f r o m h e r c h i l d ’ s l i f e .

                Th e a c t i o n s o f t h e mo t h e r i n a t t e mp t i n g t o h a v e t h e f a t h e r
    c h a r a c t e r i z e d a s ‘ n e g l e c t f u l ’ a r e mu c h mo r e s i g n i f i c a n t i n t h i s r e g a r d ,
    a l t h o u g h we n o t e t h a t we d o n o t a g r e e wi t h Ap p e l l a n t ’ s a d d i t i o n a l
    a r g u me n t t h a t s h e i s b e i n g p u n i s h e d f o r p u r s u i n g s u c h c h a r g e s .      Wile a
                                                                                                                   h
    r e v i e w o f t h e s t a t u t o r y d e f i n i t i o n s o f ?a b u s e ? a n d ?d e p e n d e n t a n d
    n e g l e c t e d c h i l d , ? i n T. C. A. § 3 7 - 1 - 1 0 2 ( b ) ( 1 ) a n d ( 1 2 ) d e mo n s t r a t e s t h a t
    t h e y a r e me a n t t o a p p l y t o c a s e s wh e r e s u b s t a n t i a l l y mo r e s i g n i f i c a n t
    ha r m i s b e i ng i nf l i c t e d by a pa r e nt , t he t r i a l c our t doe s n ot a ppe a r t o
    h a v e ma d e t h i s i s s u e d e t e r mi n a t i v e i n t h e c u s t o d y d e c i s i o n .     W not e
                                                                                                              e
    t h a t t h e r e we r e n u me r o u s i t e ms we i g h e d a n d c o n s i d e r e d i n h i s o p i n i o n a n d
    t h i n k i t i s f a i r e r t o c h a r a c t e r i z e t h e j u v e n i l e c o u r t p r o c e e d i n g s me r e l y
    a s e v i d e n c e o f t h e c o n s i d e r a b l e a n i mo s i t y f e l t b y t h e mo t h e r t o wa r d s t h e
    f a t he r .

                                                              3
               Ta ki ng i nt o a c c ount t hi s de t e r mi na t i on, a l ong wi t h

t h e t e s t i mony of nume r ous ps yc hol ogi s t s a nd ne i ghbor s

r e g a r d i ng t he c l os e r e l a t i ons hi p of t he c hi l d wi t h bot h

p a r e n t s , t he e vi de nc e do e s not pr e ponde r a t e a ga i ns t t he

c u s t o d y de c i s i on ma de by t he Tr i a l Cour t .      T. R. A. P. Rul e

13( d) .

               The mot he r a l s o a r gue s t ha t t he Tr i a l Cour t e r r e d i n

h e a r i n g t he ma t t e r whe n t he j uve ni l e c our t or de r wa s not

f i n a l , r e qui r i ng t he pa r t i e s t o pr e s e nt t he i r c a s e on a

?wi t ne s s b y wi t ne s s ? ba s i s , a nd or de r i ng t he t r i a l t o go

f o r wa r d on a n e xpe di t e d ba s i s .

               The or de r i n J uve ni l e Cour t wa s f i na l e xc e pt f or t h e

d e t e r mi na t i on of gua r di a n a d l i t e m f e e s , pur s ua nt t o T. R. C. P.

Ru l e 5 4. 02 a nd T. R. A. P. Rul e 3. Se e ge ne r al l y Fox v . Fox , 6 5 7

S. W 2 d 747 ( Te nn. 1983) .
    .                                  The s e t t i ng of f e e s c a nnot be s a i d

t o a f f e c t t he me r i t s of t he c a s e a nd f or t he pur pos e s of

a p p e a l i n t he Ci r c ui t Cour t , t he j uve ni l e c our t or de r wa s

f i na l .   Se e Saunde r s v . M t r opol i t an Gov ’ t of Nas hv i l l e , 214
                                  e

Te n n . 703, 383 S. W 2d 28 ( Te nn. 1964) .
                      .

               The ma t t e r of e s t a bl i s hi ng t he or de r of pr oof i s

wi t h i n t he Tr i a l Cour t ’ s s ound di s c r e t i on a nd wi l l be r e ve r s e d

o n l y whe n t he t r i a l j udge ha s a bus e d t ha t di s c r e t i on a nd wh e r e

i t c a n d e mons t r a t e d t ha t t he e r r or ha s a f f e c t e d t he

s u b s t a nt i a l r i ght s of on e or bot h pa r t i e s .       Cas t e l l i v . Li e n ,

9 1 0 S. W 2d 420 ( Te nn. Ap p. 1995) .
          .                                          The mot he r wa s a l l owe d t o

p r e s e n t a l l of he r non- c umul a t i ve wi t ne s s e s .      Se e Cor de l l v .

W r d S c hool Bus M g. , I nc . ,
 a                  f                       597 S. W 2d 323 ( Te nn. App. 1980 ) ;
                                                    .

Ki r k s e y v . Ov e r t on Pub, I nc . , 804 S. W 2d 68 ( Te nn. App. 1990 ) .
                                                   .

Two d u pl i c a t i ve wi t ne s s e s ha d t he i r t e s t i mony s t i pul a t e d t o

                                                4
a n d we do not f i nd a n a bus e of di s c r e t i on e f f e c t i ng t he

mo t h e r ’ s s ubs t a nt i ve r i ght s .

                   Re ga r di ng t he e xpe di t e d t r i a l , t he mot he r ’ s a t t or n e y

wa s n o t a bl e t o a t t e nd t he he a r i ng whe r e t he da t e wa s s e t .

Sh e f i l e d a mot i on r e que s t i ng t ha t t he Cour t r e c ons i de r t he

d a t e , whi c h wa s d e ni e d.               She s t a t e s t ha t s he wa s t he r e f or e

d e p r i v e d of s uf f i c i e nt t i me t o c ompl e t e di s c ove r y.                           Howe ve r ,

t h e Tr i a l Cour t ’ s de c i s i on t o s e t t he da t e wa s c ons t r a i ne d b y

T. C. A. § 37- 1- 159, whi c h r e qui r e s t ha t a ppe a l s f r om a pa r e n t ’ s

l o s s o f c us t ody be he a r d wi t hi n f or t y- f i ve da ys .                              I n a ddi t i o n ,

t h e mo t he r ha d not f i l e d a ny mot i ons t o c ompe l di s c ove r y or

t a k e o t he r a c t i ons whi c h woul d i ndi c a t e t ha t t he e a r l y t r i a l

d a t e a f f e c t e d a nd p r e j udi c e d t he pr e s e nt a t i on of he r c a s e .

Th i s i s s ue we c onc l ude i s wi t hout me r i t .

                   The r e ma i ni ng i s s ue f or c ons i de r a t i on i s whe t he r t h e

Tr i a l Cour t e r r e d i n a l l owi ng t he mot he r t o of f s e t he r c hi l d

s u p p o r t pa yme nt s wi t h t h e c os t of t r a ns por t a t i on f or

v i s i t a t i on.      The Tr i a l Cour t a dopt i ng t he de t e r mi na t i ons of a

Re f e r e e , s e t t he mot he r ’ s c hi l d s uppor t obl i ga t i on a t $894. 0 0

p e r mo nt h, out of he r mont hl y i nc ome of $6, 055. 00.                                          Gi ve n t h a t

v i s i t a t i on wa s gr a nt e d f or 37 da ys a bove t he a ve r a ge numbe r

u s e d i n t he gui de l i ne s , he r mont hl y obl i ga t i on wa s r e duc e d t o

$ 7 7 8 . 71.      Be c a us e of mo t he r ’ s t e s t i mony t ha t t r a ve l e xpe ns e s 2

f o r v i s i t a t i on woul d e x c e e d he r a nnua l c hi l d s uppor t

o b l i g a t i on, t he t r i a l c our t or de r e d t ha t t he mot he r c oul d

d e d u c t he r vi s i t a t i on e xpe ns e s f r om t he c hi l d s uppor t

o b l i g a t i on.      Thi s woul d e f f e c t i ve l y ne ga t e a ny c hi l d s uppor t


    2
          I n i t s o r d e r d e t e r mi n i n g c u s t o d y , t h e Tr i a l Co u r t o r d e r e d t h a t   al l
    t r a n s p o r t a t i o n a r r a n g e me n t s a n d c o s t s b e b o r n e b y t h e mo t h e r .

                                                            5
p a y me nt s by t he mot he r .

                   The c i r c ums t a nc e s i n whi c h downwa r d de vi a t i ons a r e

a p p r o p r i a t e f r om t he c hi l d s uppor t gui de l i ne s , a r e l i mi t e d.

S e e J one s v . J one s , 930 S. W 2d 541, 545 ( Te nn. 1996) .
                                    .                                                 W le
                                                                                       hi

t he l i s t s e t f or t h i n J o ne s i s not e xc l us i ve , i t g i ve s a

?p o we r f ul i ndi c a t i on ? of t he t ype s of s i t ua t i ons i n whi c h t h e

g u i d e l i ne s a l l ow de vi a t i on downwa r d.       I d.

                   Cl e a r l y, t he r e duc t i on i n s uppor t t o a c c ount f or t h e

mo t h e r ’ s a bove a ve r a ge vi s i t a t i on i s a l l owe d unde r t he

g u i d e l i ne s .    Te nn. Comp. R. &Re gs . , Ch. 1240- 2- 4- . 04( 2) ( b) .        Th e

r e d u c t i on t o of f s e t t r a n s por t a t i on c os t s , howe ve r , i s not

a n a l o g ous t o t he s i t ua t i ons i n J one s .        Ac c or di ngl y, we do n o t

b e l i e v e i t i s a ppr opr i a t e t o f ur t he r r e duc e t he c hi l d s uppo r t

p a y me n t s ba s e d upon t r a ve l e xpe ns e s .

                   Howe ve r , t hi s c a s e pr e s e nt s a l a r ge di s pa r i t y i n t h e

p a r t i e s ’ i nc ome .     The f a t he r , a phys i c i a n, e a r ns a ppr oxi ma t e l y

$ 4 3 0 , 000. 00 pe r ye a r .        The mot he r , a nur s e a ne s t he t i s t , e a r n s

a p p r o x i ma t e l y $72, 000. 00 pe r ye a r .       I n t hi s c a s e , t he mot he r

ma y s pe nd ha l f of he r i nc ome i n s uppor t i ng a nd vi s i t i ng wi t h

h e r c h i l d.       As s i gni ng t r a ve l e xpe ns e s f or vi s i t a t i on i s a n

i s s u e on whi c h t he r e l a t i ve f i na nc i a l r e s our c e s of t he pa r t i e s

ma y b e c ons i de r e d.        Dodd v . Dodd , 737 S. W 2d 286, 292
                                                          .

( Te n n . App. 1987) ; Re z ni c e k v . Re z ni c e k , 1991 W 156407
                                                                L

( Te n n . App. 1991) .           I t i s i n t he c hi l d’ s be s t i nt e r e s t t ha t

s h e s p e nd t i me wi t h he r r e s pe c t i ve pa r e nt s , a nd we c onc l ude

u n d e r a l l of t he c i r c ums t a nc e s t ha t i t i s a ppr opr i a t e f or t h e

f a t h e r t o de f r a y t he t r a ve l a nd l odgi ng e xpe ns e s of t he mot h e r

wh e n v i s i t i ng t he c hi l d i n Okl a homa .         Ac c or di ngl y, t he

j u d g me nt of t he Tr i a l Cour t wi l l be modi f i e d t o r e qui r e t he

                                                  6
mo t h e r t o pa y t he c hi l d s uppor t of $778. 71.             Howe ve r , t he

f a t h e r wi l l r e i mbur s e on a mont hl y ba s i s , t he mot he r f or he r

t r a v e l a nd l odgi ng e xpe n s e s i n c onne c t i on wi t h c hi l d

v i s i t a t i on, i n a c c or da nc e wi t h t he gui de l i ne s e s t a bl i s he d b y

t h e Re f e r e e a nd t he Tr i a l J udge a s t o t he r e a s ona bl e ne s s of

t h e c o s t of t r a ve l a nd l odgi ng.

                The j udgme nt of t he Tr i a l Cour t i s a f f i r me d, a s

mo d i f i e d, a nd t he c os t of t he a ppe a l i s a s s e s s e d one - ha l f t o

e a c h pa r t y.




                                              ________________________
                                              He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ _____________________
Do n T. M M r a y, J .
              c ur




                                               7
                     I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON            FILED
                                                                         June 4, 1997

                                                                     Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk




TERRI G. BOWERS,                               ) C/ A NO. 03A01- 9701- CV- 00008
                                               )
        Pl a i nt i f f - Appe l l a nt ,      ) KNOX LAW
                                               )
v.                                             )
                                               )
FREDERI CK ALLAN BOWERS,                       )
                                               )
        De f e nda nt - Appe l l e e .         )




                                            O R D E R




                Thi s c a us e wa s r e gul a r l y he a r d a nd c ons i de r e d by t h e

c our t .    I T I S NOW ORDERED t ha t t he j udgme nt of t he Tr i a l Co u r t

i s a f f i r me d, a s modi f i e d, a nd t he c a us e r e ma nde d.     The c os t s

o f a p p e a l a r e a dj udge d one - ha l f t o e a c h pa r t y, f or whi c h

e xe c ut i on ma y i s s ue i f ne c e s s a r y.



                                               PER CURI UM